Citation Nr: 0818393	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  07-14 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1951 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

This case has been advanced on the Board's docket.


REMAND

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain 
chronic diseases, such as arthritis, may be presumed to have 
been incurred during service if the disease becomes manifest 
to a compensable degree within one year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

Satisfactory lay or other evidence that an injury or disease 
was incurred in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2007).

The veteran alleges that he injured his right shoulder during 
his active military service.  He asserts that he has 
experienced right shoulder pain since his time in service and 
that he has a right shoulder disability as a result of the 
in-service injury.  Thus, he believes that service connection 
is warranted.

The RO determined that the veteran's service medical records 
are unavailable for review.  The records custodian has 
indicated that the records were likely destroyed in a fire.  
The veteran has stated that he does not have service medical 
records in his possession.

With respect to the in-service injury, the veteran states 
that he injured his right shoulder when he fell into a fox 
hole while he was participating in combat during the Korean 
War.  Although his service medical records are unavailable 
for review, the veteran's discharge record documents that he 
was assigned to the 5th Infantry Regiment.  He received the 
Combat Infantry Badge and the Korean Service Ribbon.  Thus, 
the veteran likely participated in combat during the Korean 
War as he stated.  

In this case, there is no official documentation of an in-
service right shoulder injury, at least in records that have 
not been lost or destroyed.  Nevertheless, a right shoulder 
injury as a result of falling into a fox hole is consistent 
with the circumstances, conditions, and hardships of the 
veteran's combat service during the Korean War.  Accordingly, 
in-service incurrence of a right shoulder injury has been 
established.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

A veteran who establishes in-service incurrence of an injury 
or disease through application of section 1154(b) must 
nonetheless submit sufficient evidence of a causal nexus 
between that in-service event and a current disability.  
Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).

A review of the veteran's post-service medical records 
reveals that he has been treated for right shoulder pain at 
the VA Medical Center (VAMC) in Minneapolis, Minnesota, since 
at least June 2005.  X-rays of the right shoulder taken in 
July 2006 showed subacromial narrowing that may correlate 
with damage to the rotator cuff.  A minimal degenerative 
change of the acromioclavicular joint was also seen.

In a September 2006 letter, the veteran's treating VA 
physician, B.R.H., M.D., stated that the veteran suffers from 
chronic right shoulder pain with significant limitation of 
motion.  Dr. B.R.H. stated that findings were consistent with 
a right rotator cuff tear.  Dr. B.R.H. gave the opinion that 
it is as likely as not that the veteran's right shoulder 
condition is at least in part related to the injury that the 
veteran suffered during his service in Korea.

VA will provide a medical examination when there is:  (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2007); McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).

Although the veteran was not afforded a VA examination in 
connection with the claim, one is warranted given the state 
of the evidence.  Here, there is competent evidence of a 
current right shoulder disability and evidence establishing 
that the veteran incurred a right shoulder injury during 
service.  In light of Dr. B.R.H.'s letter, there is also an 
indication that the current disability may be associated with 
the in-service injury.  Therefore, a VA examination is 
warranted so the Board may properly adjudicate the claim.

The veteran should be scheduled for a VA examination in order 
to determine the nature of any right shoulder disability.  A 
medical nexus opinion should also be requested in order to 
determine whether the veteran has a right shoulder disability 
that is related to his active military service.

It appears that the veteran continues to receive regular 
treatment at the Minneapolis VAMC.  Updated treatment records 
should be obtained in light of the remand.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the veteran's treatment 
records (since August 2006) from the 
Minneapolis VAMC and associate the 
records with the claims folder.

2.  Schedule the veteran for a VA 
examination.  The claims file should be 
made available to, and pertinent 
documents therein reviewed by, the 
examiner designated to examine the 
veteran.  All appropriate tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.  The examiner should provide a 
diagnosis of any current right shoulder 
disability.  Based on a thorough review 
of the evidence of record, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent or greater likelihood) that the 
veteran has a current right shoulder 
disability that is related to his active 
military service, particularly his stated 
in-service right shoulder injury 
resulting from falling in a fox hole.  
The examiner should accept the occurrence 
of the right shoulder injury during 
service as stated by the veteran.  The 
examiner should also indicate the 
likelihood that any current disability is 
of post-service onset.  All opinions 
should be set forth in detail and 
explained in the context of the record.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655 (2007).)

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

